                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

TRACY EDWARD JOHNSON,                                   :
                                                        :
       Plaintiff,                                       :
                                                        :
v.                                                      :
                                                        :    Civil No. 3:18-cv-82 (CAR)
DR. WILLIAMS, et. al.,                                  :
                                                        :
       Defendants.                                      :
                                                        :


                                     ORDER TO DISMISS

       On February 20, 2020, this Court ordered Plaintiff Tracy Edward Johnson to show

cause why the last remaining Defendant in his case, 1 Defendant Bailey, should not be

dismissed for Plaintiff’s failure to exhaust administrative remedies prior to filing suit

[Doc 70]. The Court ordered Plaintiff to respond within fourteen days from the date of

the Order to Show Cause. Plaintiff failed to respond, and the time in which to do so has

expired.

       The Prison Litigation Reform Act (PLRA) requires prisoners to exhaust available

administrative remedies before bringing an action with respect to prison conditions

under 42 U.S.C. § 1983, or any other federal law. 42 U.S.C. § 1997e(a); Bryant v. Rich, 530



1This Court, pursuant to the Report and Recommendation of the United States Magistrate
Judge [Doc. 69], granted Defendants Pecore and Etchinson’s Motion to Dismiss [Doc. 61] and
Defendants Dr. Williams, Stephanie Williams, Nowlin, Akinyele, and Bates’s Motion to Dismiss
[Doc. 62] for Plaintiff’s failure to exhaust his administrative remedies prior to filing suit. [Doc.
70]
F.3d 1368, 1372 (11th Cir. 2008). Prisoners must “complete the administrative review

process in accordance with the applicable procedural rules, including deadlines, as a

precondition to bringing suit in a federal court.” Woodford v. Ngo, 548 U.S. 81, 88 (2006).

       In Plaintiff’s Recast Complaint [Doc. 40], Plaintiff alleges that Defendant Bailey, a

nurse at Oglethorpe County Jail, denied him access to a dentist and took away his hernia

belt [Doc. 18]. The record does not establish Plaintiff filed any grievances related to his

claim against Defendant Bailey before filing this suit. Instead, the grievances Plaintiff

filed before commencing this action relate to threats; unsanitary razors; unclean food

trays; and the denial of a classification hearing, a haircut, and shower privacy. Grievances

Plaintiff filed after commencing this action do not satisfy the PLRA’s exhaustion

requirement. Therefore, Plaintiff’s case is hereby DISMISSED WITHOUT PREJUDICE

for failure to exhaust administrative remedies.

       SO ORDERED, this 12th day of March, 2020.



                                          S/ C. Ashley Royal
                                          C. ASHLEY ROYAL, SENIOR JUDGE
                                          UNITED STATES DISTRICT COURT
